Citation Nr: 0418046	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  95-23 313 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for fungus of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from September 1950 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claims.  

This case was twice before the Board, in April 1997 and June 
2003, at which times it was remanded for further development.  
Such development having been completed, the case is again 
before the Board for appellate review.  


FINDINGS OF FACT

1.  Varicose veins did not have their onset during active 
service or result from disease or injury in service.

2.  Fungus of the feet did not have its onset during active 
service or result from disease or injury in service.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
varicose veins.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran is not entitled to service connection for 
fungus of the feet.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

Appropriate notice has been given in this case. In December 
2002 and August 2003 letters, the RO advised the veteran of 
the evidence necessary to substantiate his claims and of his 
and VA's respective duties, and asked him to provide evidence 
in support of his claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In May 1994, prior to the enactment of the VCAA, 
the RO initially denied the claims on appeal.  The veteran 
was not provided VCAA notice until December 2002 and August 
2003.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See 38 U.S.C. § 7261(b)(2).  After receipt of the content-
complying notices in 2002 and 2003, the veteran did not 
provide any additional evidence.  Accordingly, there is no 
indication that the disposition of his claims would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records); Dixon v. Derwinski, 
3 Vet. App. 261 (1992) (holding that, where a veteran's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony).  In this case, the 
RO satisfied this obligation.  

That is, before this claim was initiated, the RO was notified 
by the National Personnel Records Center (NPRC) that the 
veteran's service medical records were missing and presumed 
destroyed by fire.  In April 1988 and in June 1989, the NPRC 
indicated that there were no service medical or service 
records.  In a statement received in May 1988, the veteran 
indicated that he had no alternative sources to verify his 
inservice medical problems.  He filed the claim on appeal in 
March 1994, and in July 1995, the RO sent the veteran a 
letter again notifying him of the importance of submitting 
alternative forms of evidence to support his claim of in-
service occurrence.  Also, this cased was remanded by the 
Board in April 1997 and June 2003, with emphasis on 
developing the record further because there were no available 
service medical records.  

Therefore, VA has made reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims.  
38 U.S.C.A.§ 5103A (a), (b) and (c) (West 2002).  The RO, and 
pursuant to the Board's remands, secured and associated with 
the claims file the veteran's VA and identified private 
treatment records.  Specifically, in October 2003, the Dallas 
VA Medical Center (VAMC) indicated that they were unable to 
locate any other records or medical information for the 
veteran.  Prior entries in the record showed that the 
veteran's medical records from Dallas had been transferred to 
the Temple VAMC, which they denied receipt of in November 
2000.  In December 2003, the RO afforded the veteran a VA 
examination of his feet and varicose veins, during which an 
examiner addressed the etiology of each claimed disability.  
38 U.S.C.A.§ 5103A(d) (West 2002).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The veteran has asserted that he developed foot fungus and 
varicose veins while serving in Korea.  He says that he was 
treated with surgical support hosiery in service for the 
varicosities.  He also says that he served in combat in 
Korea.  

Service administrative records show the veteran served as an 
ammunition foreman, and reached the grade of sergeant.  His 
awards and decorations include only the Army of Occupation 
Medal (Japan), the United Nations Korean Service Medal and 
the Korean Service Medal with four Bronze Stars (these denote 
campaign credits and are not to be confused with the Bronze 
Star Medal).  These awards only establish that he served in 
Korea.  His most significant duty assignment was with the 
858th Ordnance Ammunition Company.  He had one year, six 
months and 26 days of overseas service.  His discharge form 
includes a block covering "Wounds received as a result of 
action with enemy forces," for which the entry is "NONE."

The record does not reveal that the veteran had a military 
occupational specialty, unit assignments or awards or 
decorations suggesting, much less establishing, that he 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99 
(Oct. 18, 1999).  As such, there is no current basis on the 
record to support the conclusion that the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are applicable.

A summary of VA treatment from November 1983 to July 1984 
reflects no diagnosis or finding of a relevant disorder.  A 
VA examination in May 1985 reports normal skin and bilateral 
varicose veins.  A chronic fungal infection of the toenails 
was noted during hospitalization from June to July 1989.  

There are statements from Jerry Kaumo, M.D. dated in March 
and July 1994 indicating the veteran had varicose veins and a 
fungus disorder, and that the veteran stated that "these 
problems developed while in the U.S. Army during the Korean 
War" and that they are "service connected."  There is no 
demonstration that this opinion was based upon anything other 
than statements of medical history provided by the veteran.  
Such history is not consistent with the intervening VA 
medical evidence in the 1980s, which entirely fails to show a 
skin disorder, and which does not show that varicose veins 
were reported to have been present in service.  The mere 
transcription by a medical provider of statements of medical 
history from a claimant does not transform the statements 
into medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1996).   Accordingly, these statements are of little, if 
any, probative value.  

The veteran's wife has also provided statements, dated in 
June 1993 and May 1994, indicating the veteran had a fungus 
and varicose veins that began during combat in Korea.  She 
signed her statements as a doctor.   The RO wrote to the 
veteran in June 1997 and August 2003 and asked that he 
provide information and/or evidence concerning his wife's 
credentials as a doctor.  He did not respond.  As there is no 
evidence of record supporting his wife's credentials as a 
doctor, her statements, likewise, are accorded little, if 
any, probative value.  

A December 2003 VA feet examination report confirms that the 
veteran currently has bilateral varicose veins and fungal 
infection of the nails of both feet.  The examiner reviewed 
the veteran's claims file extensively, and noted that the 
service medical records were missing.  The veteran reported 
that the fungus infection started on his toes and on the 
soles of his feet while he was in Korea, and that he first 
received treatment in the 1970s and 1980s.  The veteran had 
received very little treatment for varicose veins, mainly 
with elevating the legs and wearing elastic stockings.  He 
reported that he was not receiving any treatment for the 
fungal infection or the varicose veins.  The examiner noted 
that he had been through the record completely and could not 
find a date of onset of either one of these conditions.  The 
examiner stated:

Unfortunately, we are not able to establish the time of 
the onset of the varicosities or the fungal infections.  
We do not (have) any records that are really dated, so 
we cannot make any service connection definitely.  The 
condition is present and takes years to develop, but 
still there is no date of onset.  Probably and most 
likely it came on after his service time.  

In this case, there is competent medical evidence, consisting 
of the VA examiner's opinion, ruling out a relationship 
between current fungal infection of the feet and varicose 
veins and the veteran's active service, despite consideration 
of the veteran's complaints of in-service problems with his 
feet and legs.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  The VA doctor's opinion 
is found to be more persuasive and of greater weight than the 
other opinions of record, because it was based on review of 
the entire claims file with rationale.  See Prejean v. West, 
13 Vet. App. 444, 448-449 (2000).  

Any contentions by the veteran and his wife that he has 
varicose and a fungus of the feet that is somehow related to 
active service are not competent.  There is no indication 
that they possess the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

A lay person can provide probative eye-witness evidence of 
visible symptoms.  The first medical evidence of the presence 
of varicose veins and a fungus of the feet was shown many 
years following the veteran's separation from service.  The 
evidence pertaining to the years between discharge from 
service and the diagnoses consists only of the veteran's 
statements to the effect that he has continually suffered 
from these conditions.  The veteran was asked to provide 
information and/or evidence concerning post-service treatment 
in the intervening years, but he failed to respond.  The duty 
to assist is not a one-way street, and, if an appellant 
wishes help, he cannot passively wait for it while 
withholding information that is essential to obtaining 
evidence necessary to deciding his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

The Board finds that the veteran's history of in-service 
symptomatology of varicose veins and a foot fungus is not 
credible.  The lack of any documented treatment for the 
veteran's alleged disabilities for so many years after 
service, despite complaints of continuing symptomatology, 
preponderates against a finding that the veteran had varicose 
veins or a foot fungus during service.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  

Accordingly, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
fungus of the feet and varicose veins.  The evidence is not 
in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claims.  As the preponderance of the evidence is against the 
claims, they must be denied. 


ORDER

Service connection for varicose veins is denied.

Service connection for fungus of the feet is denied.



                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



